       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 1 of 65



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      x
In re PROSHARES TRUST II SECURITIES   :   Civil Action No. 1:19-cv-00886-DLC
LITIGATION                            :
                                      :   CLASS ACTION
                                      :
This Document Relates To:             :   CONSOLIDATED AMENDED
                                      :   COMPLAINT FOR VIOLATIONS OF THE
      ALL ACTIONS.                    :   FEDERAL SECURITIES LAWS
                                      x
                                          DEMAND FOR JURY TRIAL
         Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 2 of 65



                              GLOSSARY OF FINANCIAL TERMS

CBOE: Cboe Global Markets, Inc. CBOE calculates the VIX pursuant to a complicated formula
that takes as inputs the market prices of options on the S&P 500 Index with an average expiration of
30 days.

Creation Units: Blocks of 50,000 shares of SVXY. The Underwriter Defendants purchased
Creation Units from the Trust, broke the Creation Units down into constituent shares, and sold those
shares to investors.

Derivative: A security with a value that is reliant upon, or derived from, an underlying asset or
group of assets – i.e., a benchmark.

ETP: Exchange-traded product – a term that encompasses both exchange-traded funds such as
SVXY, and exchange-traded notes, which are debt instruments. ETPs bundle together securities to
offer investors the ability to invest in diversified portfolios, much like mutual funds.

Front-running: When a broker or other entity enters into a trade because they have foreknowledge
of a non-publicized transaction that will influence the price of the asset, resulting in a likely financial
gain for the broker or other entity.

Futures Contract: An agreement to buy or sell a predetermined amount of a commodity at a
specific price on a specific date in the future.

Liquidity Gap: A discrepancy between the supply and demand for VIX futures contracts.

NAV: Net asset value. The NAV of an ETF refers to the ETF’s total assets minus its total
liabilities.

Option: An option gives an investor the right, but not the obligation, to buy or sell a stock at an
agreed-upon price and date.

S&P 500 Index: Standard & Poor’s 500 Index. The S&P 500 Index is a stock index based on the
500 largest companies whose shares are listed for trading on the New York Stock Exchange or the
NASDAQ.

VIX: The CBOE Volatility Index. The VIX seeks to measure the expected volatility of the
S&P 500, and is sometimes referred to as the market “fear gauge.”

VIX Short-Term Futures Index: The S&P 500 VIX Short-Term Futures Index, which is an
investable index of VIX futures contracts with the ticker symbol “SPVXSPID.”




                                                   -i-
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 3 of 65


                                                TABLE OF CONTENTS

                                                                                                                                       Page

I.     NATURE OF THE ACTION ..............................................................................................1

II.    JURISDICTION AND VENUE ..........................................................................................7

III.   PARTIES .............................................................................................................................8

       A.         Lead Plaintiffs ..........................................................................................................8

       B.         The ProShares Defendants .......................................................................................8

       C.         The Underwriter Defendants....................................................................................9

IV.    CLASS ACTION ALLEGATIONS ..................................................................................11

V.     SUBSTANTIVE ALLEGATIONS ...................................................................................12

       A.         SVXY’s Background .............................................................................................12

                  1.         ETPs ...........................................................................................................12

                  2.         The VIX .....................................................................................................13

                  3.         The VIX Short-Term Futures Index ..........................................................13

                  4.         SVXY.........................................................................................................14

       B.         The Markets Experience Historic Low Volatility During 2017 ............................15

       C.         Retail Investors Pour Money into Volatility-Related ETPs Such as SVXY .........16

       D.         SVXY Is Subject to Extreme Undisclosed Risks ..................................................18

                  1.         The Risk Posed by SVXY’s Derivative Structure .....................................18

                  2.         The Risk Posed by Historic Low Volatility ...............................................19

                  3.         The Risk Posed by the Mean-Reverting Nature of Volatility ....................20

                  4.         The Risk Posed by SVXY’s Daily Rebalancing Requirement ..................20

                  5.         The Risk Posed by SVXY’s Vulnerability to Front-Running ...................21

                  6.         The Risk Posed by Over-Crowding of the VIX Futures Market ...............22

                  7.         The Risk of a VIX Futures Liquidity Gap .................................................24


                                                                 - ii -
            Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 4 of 65




                                                                                                                                         Page


           E.         Unbeknownst to Investors, SVXY Was Poised to Experience a Destructive
                      Feedback Loop When Volatility Inevitably Spiked...............................................25

           F.         The Undisclosed Risks Materialize in a “Volpocalypse” ......................................27

VI.        1933 ACT ALLEGATIONS ..............................................................................................32

           A.         False and Misleading Statements in the Registration Statement ...........................32

           B.         Violations of Items 303 and 105 of Regulation S-K..............................................44

VII.       1933 ACT COUNTS..........................................................................................................46

COUNT I .......................................................................................................................................46

           For Violations of §11 of the 1933 Act
           Against All Defendants ......................................................................................................46

COUNT II ......................................................................................................................................47

           For Violation of §15 of the 1933 Act
           Against the ProShares Defendants .....................................................................................47

VIII.      1934 ACT ALLEGATIONS ..............................................................................................48

           A.         False and Misleading Statements During the Class Period ...................................48

           B.         1934 Act Violations of Items 303 and 105 of Regulation S-K ..............................49

           C.         Additional Scienter Allegations .............................................................................50

           D.         Loss Causation and Economic Loss ......................................................................53

           E.         Applicability of Presumption of Reliance:
                      Fraud-on-the-Market Doctrine ...............................................................................54

           F.         No Safe Harbor ......................................................................................................55

IX.        1934 ACT COUNTS..........................................................................................................56

COUNT III .....................................................................................................................................56

           For Violation of §10(b) of the 1934 Act and Rule 10b-5
           Against the ProShares Defendants .....................................................................................56


                                                                    - iii -
            Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 5 of 65




                                                                                                                                       Page


COUNT IV.....................................................................................................................................57

          For Violation of §20(a) of the 1934 Act
          Against the ProShares Defendants .....................................................................................57

X.        PRAYER FOR RELIEF ....................................................................................................57

JURY DEMAND ...........................................................................................................................58




                                                                   - iv -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 6 of 65



       Lead Plaintiffs Thomas Butler, III, Anthony Ludovici, and Lisa Ludovici (“Lead Plaintiffs”),

individually and on behalf of all others similarly situated, by their undersigned attorneys, allege the

following based upon personal knowledge as to themselves and their own acts and upon information

and belief as to all other matters based on the investigation undertaken by their counsel, which

included, among other things, a review of U.S. Securities and Exchange Commission (“SEC”) filings

and other public filings and statements of ProShares Trust II (“ProShares” or the “Trust”), a review

of media reports and other public information by or about the Trust, research reports from securities

analysts, price and volume data for SVXY shares, and consultations with experts. Lead Plaintiffs

believe that substantial additional evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for discovery.

I.     NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of all those who purchased or

otherwise acquired shares of ProShares Short VIX Short-Term Futures ETF (“SVXY” or the

“Fund”): (i) pursuant or otherwise traceable to the May 15, 2017 registration statement, as amended

(together with the July 13, 2017 prospectus, the “Registration Statement”), seeking to pursue

remedies under Sections 11 and 15 of the Securities Act of 1933 (the “1933 Act”); and (ii) during the

period from May 15, 2017 to the time that trading in SVXY shares resumed at 11:35 am Eastern on

February 6, 2018 (the “Class Period”), seeking to pursue remedies under Sections 10(b) and 20(a) of

the Securities Exchange Act of 1934 (the “1934 Act”).

       2.      This case arises from the near-collapse of SVXY, an exchange-traded product

(“ETP”) issued by defendant ProShares. SVXY was designed to replicate the inverse of the daily

performance of the S&P 500 VIX Short-Term Futures Index (the “VIX Short-Term Futures Index”),

the value of which was based on a hypothetical portfolio of near-term futures contracts on the CBOE
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 7 of 65



Volatility Index (the “VIX”).1 This meant that, if the VIX Short-Term Futures Index declined by a

certain percentage, SVXY was designed to rise by that same percentage, and vice versa.

Accordingly, investors purchased SVXY shares if they believed that volatility would decline in the

immediate future.

       3.      Prior to and during the Class Period, an extended period of historic low market

volatility led SVXY to generate returns of approximately 180% during 2017 – placing it on the radar

of even casual investors, despite its complexity, and fueling demand for the Fund. Defendants were

happy to meet this demand, garnering significant fees as SVXY grew to become the second-largest

inverse-volatility ETP.

       4.      Unbeknownst to investors, however, by the start of the Class Period, the exponential

growth of SVXY and other volatility-related ETPs had transformed the Fund into a ticking time-

bomb that was poised to self-destruct if market volatility increased even moderately.

       5.      In order to deliver its objective of replicating the inverse of the daily performance of

the VIX Short-Term Futures Index, SVXY needed to “rebalance” its portfolio at the end of each

trading day, by purchasing VIX futures contracts on days when the VIX Short-Term Futures Index

had risen, and selling VIX futures contracts on days when that index had declined. SVXY’s daily

rebalancing was conducted shortly after the close of trading, at 4:15 pm Eastern. Significantly, other

volatility-related ETPs also rebalanced their portfolios each trading day around the same time –

between 4:00 pm Eastern (when the regular trading session of the stock market closed) and 4:15 pm

Eastern (when the regular trading session of the VIX futures market closed). This meant that SVXY

was purchasing VIX future contracts when demand was highest, and selling VIX futures contracts


1
        The VIX, referred to as Wall Street’s “fear gauge,” measures the stock market’s expectation
of future volatility, as implied by S&P 500 index options. Essentially, the VIX reflects how much
the market thinks the S&P 500 Index will fluctuate over the next 30 days.

                                                -2-
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 8 of 65



when demand was lowest – resulting in adverse pricing pressure. And because daily rebalancing

was mandatory for SVXY and other volatility-related ETPs, fund managers were “price-insensitive,”

meaning that they would purchase or sell the requisite amount of VIX futures contracts in order to

rebalance their funds’ portfolios irrespective of the price of VIX futures contracts.

       6.      The number of VIX futures contracts that SVXY needed to purchase or sell in

connection with its daily rebalancing depended upon both the size of the Fund and how much the

VIX Short-Term Futures Index had moved on a given trading day. The exponential growth of

SVXY and other volatility-related ETPs prior to and during the Class Period pushed the size of their

potential rebalancing requirements to unprecedented levels. For example, in early 2013, volatility-

related ETPs would have needed to collectively purchase approximately 20,000 VIX futures

contracts to rebalance their portfolios if VIX futures rose by 4 points. But by December 2017, the

same 4-point increase in VIX futures would have required volatility-related ETPs to collectively

purchase approximately 140,000 VIX futures contracts to rebalance their portfolios – 70% of the

average daily trading volume for VIX futures contracts. As the size of SVXY’s rebalancing

requirements grew, so too did the risk that the number of VIX futures contracts that SVXY and other

volatility-related ETPs would need to trade shortly after the close of the market would simply be too

large in relation to what the market could provide.

       7.      By the start of the Class Period, this situation presented an acute risk that even a

relatively moderate increase in expected market volatility would lead to a VIX futures “liquidity

gap” – i.e., a discrepancy between the supply and demand for VIX futures contracts. As SVXY and

other volatility-related ETPs rebalanced their portfolios during the same 15-minute interval, the

heightened demand and strained supply would cause the prices of VIX futures contracts to

skyrocket. Purchasing VIX futures contracts as prices rose would drive down the value of the Fund,


                                                -3-
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 9 of 65



thereby necessitating that SVXY purchase even more VIX futures contracts at higher prices in order

to rebalance in accordance with its targeted inverse leverage ratio. Moreover, by purchasing VIX

futures contracts, SVXY and other volatility-related ETPs were, in essence, purchasing expected

volatility – which drove expected volatility up further. This would cause the VIX and the VIX

Short-Term Futures Index to rise even higher – setting in motion a destructive feedback loop. Once

this self-inflicted death spiral took hold, it would cause SVXY’s value to plummet in a matter of

minutes – leading to catastrophic losses for investors.

       8.      By design, the complexity of SVXY concealed and magnified these risks, which were

poorly understood, even by sophisticated industry participants. Defendants possessed unique

knowledge about the risks faced by the Fund throughout the Class Period, yet failed to adequately

inform investors about those risks, even as they pocketed millions of dollars from the management

of the Fund and sale of SVXY shares.

       9.      Instead, defendants represented that SVXY could be a “useful tool[,]” “if used

properly and in conjunction with the investor’s view on the future . . . volatility of the markets” –

provided that investors were willing to “actively manage and monitor their investments, as

frequently as daily.” In truth, by the start of the Class Period, SVXY was inappropriate even for

investors who “actively manage[d] and monitor[ed] their investments” on a “daily” basis, as even a

relatively modest increase in volatility would subject investors to catastrophic losses occurring in a

matter of minutes. Moreover, investors who purchased or held SVXY shares at the end of the

trading day to express an entirely correct “view on the future . . . volatility of the markets”

nonetheless risked losing almost the entirety of their investment in an after-market death spiral.

       10.     Defendants also purported to warn investors about certain factors that could lead to

losses, such as risks associated with SVXY’s inverse structure, daily rebalancing, market volatility,


                                                -4-
          Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 10 of 65



and the purchasing and selling of VIX futures contracts. But none of these warnings apprised

investors of the fact that SVXY’s own conduct of rebalancing in an overly-crowded VIX futures

market could itself drive up the price of VIX futures contracts, the level of expected market

volatility, and the level of the VIX Short-Term Futures Index – thereby driving down the value of

SVXY shares. For example, Defendants represented that SVXY’s inverse structure “could result in

the total loss . . . of an investor’s investment” if the VIX Short-Term Futures Index experienced an

increase “approaching 100%,” but failed to disclose that SVXY’s own conduct could cause the VIX

Short-Term Futures Index to experience an increase “approaching 100%.”

          11.   Had defendants adequately disclosed these risks, no reasonable investor would have

purchased or held SVXY shares after 4:00 pm Eastern on any day – and certainly not on any day

when volatility had increased appreciably.

          12.   On February 5, 2018, the undisclosed risk that a VIX futures liquidity gap would

trigger a destructive feedback loop suddenly materialized. That day, the S&P 500 Index fell

approximately 4% amid concerns about rising bond yields and higher inflation. On a historical

basis, the decline was unremarkable. Percentage-wise, it was less than half the greatest single-day

decline in the S&P 500 Index over the last 30 years (a 9% decline that occurred on October 15,

2008) and a fraction of the 20% decline in the S&P 500 Index that occurred on October 19, 1987.

By the close of regular trading at 4:00 pm Eastern, the VIX Short-Term Futures Index had risen

33%. As expected, SVXY’s share price fell a roughly equivalent 32% as of 4:00 pm Eastern.

Trading was orderly and positions in the stock, equity options, and VIX futures markets remained

liquid.

          13.   However, between 4:00 pm and 4:15 pm Eastern, as SVXY and other volatility-

related ETPs sought to rebalance their portfolios by purchasing hundreds of millions of dollars’


                                               -5-
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 11 of 65



worth of VIX futures contracts in an overly-crowded VIX futures market, that market spiraled out of

control. The price of VIX futures contracts rose, which in turn drove down SVXY’s value, resulting

in a feedback loop which required the purchase of yet more VIX futures contracts by SVXY and

other volatility-related ETPs, causing SVXY’s value to decline further – as the undisclosed peril of a

self-inflicted death spiral ensued.

       14.     Between 4:00 pm and 4:15 pm Eastern on February 5, 2018, the prices of the VIX

futures contracts making up the VIX Short-Term Futures Index rocketed upward 96% over the

settlement price of the prior trading day, February 2, 2018. As the death spiral accelerated,

approximately 116,000 VIX futures contracts – 25% of the entire market – were traded within a

single minute, at 4:08 pm Eastern. Rebalancing SVXY on February 5, 2018 required the purchase of

between 100,000 and 120,000 VIX futures contracts – an amount that roughly equaled the total

volume of VIX futures contracts traded during the period from 4:00 pm to 4:15 pm Eastern (which

was approximately 110,000 VIX futures contracts). Given that other volatility-related ETPs also

needed to purchase VIX futures contracts during this 15-minute interval, it is apparent that there

simply were not enough VIX futures contracts available in the market, and a liquidity gap ensued.

       15.     Investor losses were staggering. SVXY lost essentially its entire returns over the

preceding six-and-a-half years in a matter of minutes. Market regulators ultimately put the brakes

on SVXY’s death spiral by halting trading in SVXY shares. When trading resumed at 11:35 am

Eastern on February 6, 2018, SVXY opened at $11.11 per share – a decline of 90% from the prior

day’s high of $107.19 per share.

       16.     Investors, believing – correctly – that stock market volatility would recede after the

modest spike which had occurred during the regular trading session of the stock market on

February 5, 2018, purchased hundreds of millions of dollars’ worth of SVXY shares after 4:00 p.m.


                                                -6-
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 12 of 65



Eastern. Due to the undisclosed risk of an after-market death spiral, however, the value of those

investments was virtually wiped out.

       17.     Significantly, the collapse in SVXY’s value occurred after the equities market had

closed its trading session, and was therefore largely, if not completely, unrelated to changes in equity

market value or volatility, or any other market-wide phenomenon. Indeed, in after-hours trading

from 4:00 p.m. to 4:15 p.m. Eastern on February 5, 2018, the VIX rose just 13%. Rather, the

catastrophic losses experienced by SVXY’s investors were the result of a destructive feedback loop

of the Fund’s own making.

II.    JURISDICTION AND VENUE

       18.     The claims alleged herein arise under §§11 and 15 of the 1933 Act, 15 U.S.C. §§77k

and 77o, and §§10(b) and 20(a) of the 1934 Act, 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5,

17 C.F.R. §240.10b-5, promulgated thereunder by the SEC.

       19.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§1331, §22 of the 1933 Act, and §27 of the 1934 Act.

       20.     Venue is proper in this District pursuant to §22 of the 1933 Act, §27 of the 1934 Act,

and 28 U.S.C. §1391(b). SVXY shares trade and were distributed in this District, and many of the

acts charged herein, including the preparation and dissemination of materially false and misleading

information, occurred in substantial part in this District.

       21.     In connection with the acts alleged in this consolidated amended complaint,

defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the mails, interstate telephone communications and the facilities of the

NYSE Arca Equities, Inc. (“NYSE Arca”), a national securities exchange.




                                                 -7-
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 13 of 65



III.   PARTIES

       A.      Lead Plaintiffs

       22.     Lead Plaintiffs Thomas Butler, III, Anthony Ludovici, and Lisa Ludovici purchased

SVXY shares during the Class Period and/or pursuant or otherwise traceable to the Registration

Statement, as set forth in the certifications previously filed with the Court and incorporated herein by

reference, and have been damaged thereby.

       B.      The ProShares Defendants

       23.     Defendant ProShares is a Delaware statutory trust whose principal executive office is

located in Bethesda, Maryland. The Trust was the registrant for SVXY and the issuer of SVXY

shares. The Trust operates a fund management firm that (together with its affiliate ProFunds)

manages various investment funds with combined assets under management of $29 billion – making

it one of the world’s largest managers of inverse and leveraged exchange-traded funds. These

products differ from traditional methods of investing because, instead of investing directly in a

specific commodity or volatility product, the exchange-traded fund’s value is derived by gaining

exposure to the underlying benchmark or index that tracks the commodity or volatility index.

During the Class Period, the Trust was organized into 18 different funds, each tracking a specific

commodity, rate, or index. One of those funds was SVXY.

       24.     Defendant ProShare Capital Management LLC (the “Sponsor”) serves as the sponsor

and commodity pool operator for SVXY.2 The Sponsor has exclusive management and control of all

aspects of SVXY’s business, including managing its portfolio of assets with a view toward achieving

SVXY’s investment objectives. The Sponsor shares the same principal executive office location as

the Trust.


2
        A commodity pool operator is an enterprise in which funds are combined for the purpose of
trading futures contracts.
                                                 -8-
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 14 of 65



       25.     Defendant Michael L. Sapir is a co-founder of the Sponsor and was, at all relevant

times, Chief Executive Officer and a principal of the Sponsor. In those positions, Sapir was

responsible for oversight of all aspects of the Sponsor’s business.

       26.     Defendant Louis M. Mayberg was, at all relevant times, a member and a principal of

the Sponsor.

       27.     Defendant Edward J. Karpowicz was, at all relevant times, Principal Financial Officer

of the Trust and a principal of the Sponsor.

       28.     Defendant Todd B. Johnson was, at all relevant times, Principal Executive Officer of

the Trust. In that position, Johnson was responsible for oversight of the operations of the Trust. In

addition, Johnson was, at all relevant times, Chief Investment Officer and a principal of the Sponsor,

and was responsible for oversight of the investment management activities of the Sponsor.

       29.     The defendants identified in ¶¶25-28 are collectively referred to herein as the

“Individual Defendants.” Each of the Individual Defendants signed the Registration Statement and

the Draft Registration Statement (defined below). Defendants Karpowicz and Johnson signed the

2Q17 10-Q and the 3Q17 10-Q (defined below). In addition, as principals and/or executive officers

of the Trust and/or the Sponsor, the Individual Defendants participated in the solicitation and sale of

SVXY shares to investors in the Fund for their own benefit and for the benefit of the Sponsor.

       30.     The Individual Defendants, the Sponsor, and the Trust are collectively referred to

herein as the “ProShares Defendants.”

       C.      The Underwriter Defendants

       31.     Defendants ABN AMRO Clearing Chicago LLC, Deutsche Bank Securities Inc.,

Goldman, Sachs & Co., J.P. Morgan Securities LLC, Knight Execution & Clearing Services, LLC,

Merrill Lynch Professional Clearing Corp., Newedge USA LLC, SG Americas Securities, LLC, and


                                                 -9-
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 15 of 65



Virtu Financial BD LLC (collectively, the “Underwriter Defendants”) served as underwriters for the

offer and sale of SVXY shares during the Class Period.

       32.     Each of the Underwriter Defendants executed an Authorized Participant Agreement

with the Trust and the Sponsor for the sale of SVXY shares to the public. These agreements

provided the Underwriter Defendants with exclusive authorization to purchase and redeem shares of

SVXY in blocks of 50,000 shares, dubbed “Creation Units.” Throughout the Class Period, the

Underwriter Defendants continuously purchased and redeemed Creation Units. The Underwriter

Defendants purchased Creation Units from the Trust at SVXY’s end-of-day net asset value (“NAV”)

price – i.e., the Fund’s total assets minus its total liabilities. The Underwriter Defendants then sold

the shares from these Creation Units to the investing public at a per-share market price.

       33.     The Underwriter Defendants received profits from the spread between the NAV at

which they received Fund shares from the Trust and the market price at which the shares were sold

to the investing public. For example, if SVXY shares were trading at a premium to NAV, the

Underwriter Defendants would purchase Creation Units from the Trust at the lower NAV and sell

shares from these Creation Units to investors at the higher market price. Conversely, if SVXY

shares were trading at a discount to NAV, the Underwriter Defendants would purchase shares in the

secondary market, at the lower market price, and redeem Creation Units derived from those shares at

the higher NAV. This mechanism was designed to ensure that the market price of SVXY shares

hewed closely to the Fund’s NAV per share.

       34.     By purchasing Creation Units from the Trust (i.e., the issuer), breaking such Creation

Units down into constituent shares, and selling those shares to investors, the Underwriter Defendants

acted as statutory underwriters within the meaning of the 1933 Act. See 15 U.S.C. §77b(a)(11). The




                                                - 10 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 16 of 65



Underwriter Defendants’ failure to conduct an adequate due diligence investigation was a substantial

factor leading to the harm complained of herein.

        35.     The defendants referenced above in Section III. are collectively referred to herein as

the “Defendants.”

IV.     CLASS ACTION ALLEGATIONS

        36.     Lead Plaintiffs bring this action as a class action on behalf of all persons or entities

who purchased or otherwise acquired SVXY shares pursuant or otherwise traceable to the

Registration Statement and/or during the Class Period (the “Class”). Excluded from the Class are

Defendants and their families, the officers, directors and affiliates of the Defendants, at all relevant

times, and members of their immediate families, and their legal representatives, heirs, successors or

assigns and any entity in which Defendants have or had a controlling interest.

        37.     The members of the Class are so numerous that joinder of all members is

impracticable. Fund shares are actively traded on the NYSE Arca under the ticker symbol “SVXY”

and millions of shares were sold throughout the Class Period. While the exact number of Class

members is unknown to Lead Plaintiffs at this time and can only be ascertained through appropriate

discovery, Lead Plaintiffs believe that there are hundreds of members in the proposed Class.

Beneficial owners and other members of the Class may be identified from records maintained by the

Trust or its transfer agent and may be notified of the pendency of this action by mail, using the form

of notice similar to that customarily used in securities class actions, including being given an

opportunity to exclude themselves from the Class.

        38.     Lead Plaintiffs’ claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal

law that is complained of herein.


                                                 - 11 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 17 of 65



        39.     Lead Plaintiffs will fairly and adequately protect the interests of the members of the

Class and have retained counsel competent and experienced in class and securities litigation.

        40.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                (a)     whether Defendants violated the 1933 Act and/or the 1934 Act;

                (b)     whether statements made by Defendants to the investing public in the

Registration Statement and during the Class Period about the business, operations and risks of

investing in the Fund were false, misleading, or omitted material facts; and

                (c)     to what extent the members of the Class have sustained damages and the

proper measure of damages.

        41.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden of

individual litigation make it impossible for members of the Class to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.

V.      SUBSTANTIVE ALLEGATIONS

        A.      SVXY’s Background

                1.      ETPs

        42.     The Trust is a Delaware statutory trust organized into separate series of exchange-

traded funds. Exchange-traded funds are a type of exchange-traded product, or ETP.3 ETPs bundle

securities together to offer investors the ability to invest in diversified portfolios, much like mutual

3
        The term “ETP” refers to both exchange-traded funds such as SVXY, and exchange-traded
notes, which are debt instruments.

                                                 - 12 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 18 of 65



funds. However, while mutual funds trade only at the end-of-day NAV price, ETP shares trade on

stock exchanges throughout the trading day at varying prices, like stocks. An ETP holds assets such

as stocks, commodities, or bonds. ETPs are usually designed to keep their market price close to their

NAV per share.

        43.    Most ETPs track an index, such as a stock index or bond index. Inverse ETPs seek to

deliver the opposite of the performance of the index or benchmark they track, while leveraged ETPs

seek to deliver a multiple of the performance of the index or benchmark they track.

               2.      The VIX

        44.    Launched in 1993, the VIX is an index that seeks to measure the expected (i.e.,

future) volatility of the S&P 500 Index over the next 30 days. 4 Volatility is the range of price

change that a security experiences over a given period of time. A security whose price remains

relatively stable has low volatility, whereas a security whose price fluctuates significantly has high

volatility.

        45.    Cboe Global Markets, Inc. (“CBOE”) calculates the VIX pursuant to a complicated

formula, and reports it as a numeric value. That formula takes as inputs the market prices of stock

options on the S&P 500 Index with an average expiration of 30 days.5 Because the VIX measures

expected market swings and uncertainty, it is sometimes referred to as the market’s “fear gauge.”

               3.      The VIX Short-Term Futures Index

        46.    Due to its composition, the VIX is not tradeable, and therefore it is not possible to

invest directly in the VIX. As a result, SVXY is not benchmarked to the VIX, but rather, is

4
        The “S&P 500 Index” refers to Standard & Poor’s 500 Index, a stock index based on the 500
largest companies whose shares are listed for trading on the New York Stock Exchange or the
NASDAQ.
5
       A stock option gives an investor the right, but not the obligation, to buy or sell a stock at an
agreed-upon price and date.

                                                - 13 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 19 of 65



benchmarked to the VIX Short-Term Futures Index. The VIX Short-Term Futures Index is an

investable index of VIX futures contracts with the ticker symbol “SPVXSPID.”6

       47.     Specifically, the VIX futures contracts comprising the VIX Short-Term Futures Index

represent the prices of the two nearest-to-expiration VIX futures contracts, replicating a position that

rolls the nearest month VIX futures to the next month VIX futures on a daily basis in equal fractional

amounts. This results in a constant weighted average portfolio maturity of one month. Thus, the

VIX Short-Term Futures Index is one step removed from the VIX, and essentially represents the

market’s expectation as to how the VIX will perform over the next 30 days.

               4.       SVXY

       48.     Created in October 2011, SVXY’s investment objective during the Class Period was

to achieve results (before fees and expenses) that corresponded to the inverse (-1x) of the daily

performance of the VIX Short-Term Futures Index. For example, if the VIX Short-Term Futures

Index decreased 5% on a given day due to low market volatility, the investment objective of the

Fund was to increase 5% that same day. The Fund accomplished this by buying and selling VIX

futures contracts during the trading day. Accordingly, SVXY invested substantially all of its assets

in VIX futures contracts.

       49.     SVXY’s NAV was calculated at the end of each trading day, at 4:15 pm Eastern. At

that time, the Sponsor sought to ensure that the portfolio of VIX future contracts owned by the Fund

was “rebalanced” in order to maintain the appropriate -1x leverage ratio, consistent with the Fund’s

investment objective.

       50.     If the value of the VIX Short-Term Futures Index had increased during the trading

day due to an increase in expected market volatility, then the NAV of the Fund would fall, due to the

6
         A futures contract is an agreement to buy or sell a predetermined amount of a commodity –
in this case, volatility itself – at a specific price on a specific date in the future.

                                                 - 14 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 20 of 65



Fund’s inverse nature. As a result, the Fund would need to decrease its inverse exposure to the VIX

Short-Term Futures Index, in order to maintain its -1x ratio, by purchasing VIX futures contracts.

Conversely, if the value of the VIX Short-Term Futures Index had decreased during the trading day

due to a decrease in expected market volatility, then the NAV of the Fund would rise. As a result,

the Fund would need to increase its inverse exposure to the VIX Short-Term Futures Index by

selling VIX futures contracts.

       51.     Investing in inverse-volatility ETPs such as SVXY can be used as a means to hedge

investment risks and diversify an investment portfolio. For example, the Registration Statement

described SVXY (which the Registration Statement labeled a “geared fund” due to the Fund’s

inverse leverage to the VIX Short-Term Futures Index) as follows:

       Daily objective geared funds, if used properly and in conjunction with the investor’s
       view on the future direction and volatility of the markets, can be useful tools for
       investors who want to manage their exposure to various markets and market
       segments and who are willing to monitor and/or periodically rebalance their
       portfolios.

       B.      The Markets Experience Historic Low Volatility During 2017

       52.     In the wake of the 2008 financial crisis, the Federal Reserve and other central banks

began supporting global markets, which resulted in stock market declines becoming relatively

infrequent, and equity market volatility decreasing.

       53.     During 2017, the markets experienced a period of historic low volatility. In fact,

2017 was the least volatile year for stocks since 1965. In May 2017, the VIX closed below 10 – less

than half its historical average of approximately 20.

       54.     According to an analysis performed by the investment bank Goldman Sachs, the S&P

500 Index had a realized (i.e., past) volatility score of 7 during 2017, which “ranked in the first

percentile since 1930.” Of the 56 lowest closing levels in the history of the VIX since 1990, 47 of

them occurred in 2017.
                                               - 15 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 21 of 65



       55.     As a result of the decline in the VIX, the VIX Short-Term Futures Index, to which

SVXY was inversely benchmarked, also declined during 2017 and remained at historic low levels

throughout the year. The following chart illustrates the abnormally low level that the VIX Short-

Term Futures Index had reached by 2017:




       C.      Retail Investors Pour Money into Volatility-Related ETPs Such as
               SVXY

       56.     At the same time, investments in volatility-related ETPs and other financial

instruments used to trade volatility dramatically increased. Billions of dollars’ worth of invested

capital flowed into volatility-related ETPs by the start of the Class Period, as the number of ETPs

tied to volatility increased to nearly 40 such products.

       57.     Many of these ETPs were leveraged, with investment objectives that sought to

achieve some multiple of the underlying volatility index (generally 2x). Like inverse ETPs such as

SVXY, leveraged ETPs require daily rebalancing. The Trust alone issued hundreds of millions of


                                                - 16 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 22 of 65



dollars’ worth of such products, including ETPs that traded under the ticker symbols “UVXY” (with

a target leverage ratio of 2x) and “VIXY” (with a target leverage ratio of 1x).

        58.       Investments in volatility-related ETPs were heavily skewed toward shorting volatility,

as investors poured billions of dollars into bets that historic low volatility would continue unabated.7

Indeed, as volatility continued to decline during 2017, inverse ETPs such as SVXY delivered

handsome returns far in excess of those provided by investing in equity indexes such as the S&P 500

Index. SVXY and similar inverse-volatility ETPs gained approximately 180% during 2017, while

the S&P 500 Index gained just 20%.

        59.       Those returns put inverse-volatility ETPs on the radar of even casual investors,

fueling demand for ETPs such as SVXY. While investing directly in VIX futures contracts, such as

those traded by SVXY, would require an investor to qualify to open an options trading account,

retail investors were able to buy SVXY directly through their retirement and brokerage accounts –

and even the social media investing website Stock Twits – without needing any qualifications.

        60.       Defendants were happy to meet the burgeoning demand from retail investors,

garnering significant fees in the process, as SVXY grew to become the second-largest inverse-

volatility ETP.

        61.       By May 31, 2017, aggregate gross capital subscriptions in the Fund had increased to

$7.9 billion, from $5.1 billion as of July 31, 2016. This massive inflow into the Fund continued

throughout the Class Period. From December 31, 2016, to December 31, 2017, total Fund assets

increased 257%, from $228.6 million to $816.3 million. As of February 1, 2018, the market

capitalization of SVXY was approximately $1.4 billion.



7
        “Shorting” refers to a bet that an asset will fall in value. By contrast, a “long” position refers
to a bet that an asset will increase in value.

                                                  - 17 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 23 of 65



        D.      SVXY Is Subject to Extreme Undisclosed Risks

        62.     Throughout the Class Period, SVXY was subject to extreme risks that were not

adequately disclosed to investors. While Defendants told investors in the Fund that SVXY was

appropriate for managing daily trading risks, in fact the Fund was inappropriate for this purpose as,

given its structure, it was subject to catastrophic losses that could materialize in a matter of minutes.

No reasonable investor would have invested in SVXY at prevailing market prices had the true risks

and significant likelihood of catastrophic losses been disclosed by Defendants.

        63.     During the Class Period, an investment in SVXY was like picking up pennies in front

of a proverbial steamroller. Historic low volatility and a glut of volatility-related ETPs (including

SVXY) subject to daily rebalancing made SVXY a ticking time-bomb that was set to self-destruct

when market turbulence inevitably returned.

        64.     While these risks manifested and increased during the Class Period, Defendants failed

to appropriately update the Fund’s risk disclosures, misleading investors into believing that the Fund

was just as risky as it had always been – even as conditions significantly changed and thereby

exposed investors to a substantial likelihood of suffering catastrophic losses.

                1.      The Risk Posed by SVXY’s Derivative Structure

        65.     Despite the apparent simplicity of buying shares in SVXY to bet that low levels of

market volatility would continue, an investment in SVXY was in fact an investment in a highly

complex and exotic derivative.8

        66.     First, options contracts on the S&P 500 Index are derivatives of that index. That

means that the VIX, which is built on those options contracts, is a derivative-of-a-derivative, or a

derivative-squared. In turn, the VIX Short-Term Futures Index, to which SVXY is inversely

8
        A derivative is a security with a value that is reliant upon, or derived from, an underlying
asset or group of assets.

                                                 - 18 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 24 of 65



benchmarked, is an index of VIX futures contracts, meaning that it is a derivative-cubed. Finally,

SVXY, which seeks to replicate the inverse of the daily performance of the VIX Short-Term Futures

Index, is yet another step removed – making it a derivative-to-the-fourth power. In other words,

SVXY is one of the most “derived” of derivatives. It is an ETP, which is inverse, derived from a

futures index, derived from the VIX index, which is itself an abstract aggregate calculation of

options, derived from stocks of the S&P 500 Index.

        67.    Like the collateralized debt obligations that precipitated the 2008 financial crisis and

the portfolio insurance algorithms that brought about the “Black Monday” crash of 1987, SVXY’s

complex structure posed a heightened risk of extreme and sudden price movements.

               2.      The Risk Posed by Historic Low Volatility

        68.    The historic low market volatility during the Class Period meant that relatively small

point increases in the value of the VIX, and in turn, the VIX Short-Term Futures Index, would

amount to significant percentage increases. For example, at the VIX’s historical average of 20, a

two-point move from 20 to 22 would constitute an increase in volatility of just 9.1%. But, with the

VIX hovering around 10, a two-point move from 10 to 12 would constitute a 16.7% increase in

volatility.

        69.    Although both the VIX and the VIX Short-Term Futures Index were reported as an

absolute numeric value, SVXY was rebalanced daily based on the percentage change in the VIX

Short-Term Futures Index. Therefore, the historic low level of volatility during the Class Period

presented a significant risk that even a modest spike in volatility would amount to a significant

percentage increase in the VIX Short-Term Futures Index – and in turn, an extreme decrease in the

value of SVXY shares.




                                                - 19 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 25 of 65



                3.      The Risk Posed by the Mean-Reverting Nature of Volatility

        70.     The risk that volatility would increase during the Class Period was exacerbated by the

fact that volatility has historically been a “mean-reverting” asset. Unlike stocks, which historically

have risen over time, the VIX has historically had a sideways trajectory – meaning that it eventually

reverts to its long-term historical average of approximately 20. In light of the extended period of

time that volatility had hovered far below its long-term historical average, and the mean-reverting

nature of volatility, a spike in volatility was virtually inevitable.

        71.     After the end of the Class Period, Artur Sepp, a former analyst for Merrill Lynch and

Bank of America, analyzed the probability of a one-day VIX futures spike of 80% occurring. Based

on historical data, Sepp found that the probability of such a spike was about 0.37% at the high range,

meaning such an event is expected to occur every year, or 0.18% at the low range, meaning such an

event is expected to occur once every-other-year. In other words, there was a high statistical

probability that volatility would spike significantly during the Class Period.

                4.      The Risk Posed by SVXY’s Daily Rebalancing Requirement

        72.     As alleged above, because SVXY’s objective was to deliver the inverse of the daily

returns of the VIX Short-Term Futures Index, its underlying holdings needed to be rebalanced at the

end of every trading day in order to maintain the appropriate -1x leverage ratio. The Fund

accomplished this by buying VIX futures on trading days when the VIX Short-Term Futures Index

rose and selling VIX futures on trading days when the VIX Short-Term Futures Index fell. SVXY’s

rebalancing was conducted shortly after the close of the stock market – at 4:15 pm Eastern.

        73.     Like inverse ETPs, ETPs with leveraged multiples (e.g., 2x) require daily rebalancing

after the close of trading. And, although leveraged ETPs aim to deliver a multiple of the

performance of the underlying volatility index, they nonetheless must buy VIX futures contracts on



                                                 - 20 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 26 of 65



days when volatility has risen, and sell VIX futures contracts on days when volatility has fallen –

just like SVXY.9

       74.     Although not disclosed in the Registration Statement, it is now apparent that SVXY

and other volatility-related ETPs all rebalanced their portfolios around the same time each trading

day – between 4:00 pm Eastern (when the regular trading session of the stock market closed) and

4:15 pm Eastern (when the regular trading session of the VIX futures market closed).

       75.     Since other volatility-related ETPs also rebalanced their portfolios around the same

time and traded in the same direction as SVXY, the Fund was purchasing VIX future contracts when

demand was highest and selling VIX futures contracts when demand was lowest – resulting in

adverse pricing pressure.

       76.     And because daily rebalancing was mandatory for SVXY and other volatility-related

ETPs, fund managers were “price-insensitive,” meaning that they would purchase or sell the

requisite amount of VIX futures contracts in order to rebalance their funds’ portfolios irrespective of

the price of VIX futures contracts.

               5.      The Risk Posed by SVXY’s Vulnerability to Front-Running

       77.     In addition, the timing and demand associated with the rebalancing made SVXY

vulnerable to “front-running” by sophisticated market participants such as market-makers, specialist

volatility trading firms, and hedge funds.10 These sophisticated market participants had access to

proprietary market data and non-public modeling capabilities, which gave them visibility into the

Fund’s rebalancing needs based on market movements during the trading day. This proprietary

9
       This is because leveraged ETPs with long volatility exposure must match their targeted
leveraged ratios, and inverse ETPs with short volatility exposure must cover their short positions.
10
         Front-running is when a broker or other entity enters into a trade because they have
foreknowledge of a non-publicized transaction that will influence the price of the asset, resulting in a
likely financial gain for the broker or other entity.

                                                 - 21 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 27 of 65



information enabled sophisticated market participants to start bidding up the price of VIX futures

contracts ahead of the end-of-day rebalancing – exacerbating the pricing pressure that SVXY faced

in conducting the rebalancing.

               6.      The Risk Posed by Over-Crowding of the VIX Futures Market

       78.     The number of VIX futures contracts that SVXY needed to purchase or sell in

connection with its daily rebalancing was a function of both the size of the Fund’s portfolio and how

much the VIX Short-Term Futures Index had moved on a given trading day. The exponential

growth of SVXY and other volatility-related ETPs prior to and during the Class Period pushed the

size of their potential rebalancing requirements to unprecedented levels.

       79.     For example, in early 2013, volatility-related ETPs would have needed to collectively

purchase approximately 20,000 VIX futures contracts to rebalance their portfolios if VIX futures

rose by 4 points. By June 2017, volatility-related ETPs would have needed to collectively purchase

approximately 88,000 VIX futures contracts to rebalance their portfolios after the same 4-point

increase in VIX futures. The following chart illustrates the increase in the number of VIX futures

contracts that volatility-related ETPs would need to purchase following a 4-point increase in VIX

futures, through June 2017:




                                               - 22 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 28 of 65




       80.     By December 2017, an increase in VIX futures of just two points would have required

volatility-related ETPs to collectively purchase approximately 80,000 VIX futures contracts to

rebalance their portfolios. And, a 4-point increase in VIX futures would have required volatility-

related ETPs to collectively purchase approximately 140,000 VIX futures contracts to rebalance their

portfolios – 70% of the average daily trading volume of approximately 200,000 VIX futures

contracts.

       81.     Prior to the end of the Class Period, the event that precipitated the largest rebalance

by volatility-related ETPs was the “Brexit” vote, which occurred on June 24, 2016. On that date, the

VIX rose by 5.6 points, and the price of 30-day VIX futures contracts increased by 33%, requiring

volatility-related ETPs to purchase approximately 66,000 VIX futures contracts to rebalance their

portfolios. Approximately one year later, by June 2017, the same 5.6-point increase in the VIX

would have required volatility-related ETPs to purchase approximately 100,000 VIX futures

contracts to rebalance their portfolios.


                                               - 23 -
          Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 29 of 65



        82.     As the size of SVXY’s rebalance requirements grew, so too did the risk that the

number of VIX futures contracts that SVXY and other volatility-related ETPs would need to trade

shortly after the close of the market would simply be too large in relation to what the market could

provide.

                7.      The Risk of a VIX Futures Liquidity Gap

        83.     By the start of the Class Period, the proliferation of volatility-related products that

relied on trading in the VIX futures market had led to skyrocketing demand for VIX futures

contracts. This created an acute risk of a “liquidity gap” – i.e., a discrepancy between the supply and

demand for VIX futures contracts – that ensured SVXY would not perform as represented in the face

of significant market turbulence.

        84.     Given the billions of dollars that had been invested in volatility-related ETPs prior to

and during the Class Period – in addition to the billions of dollars invested in volatility trades outside

of ETPs – any significant movement in the S&P 500 Index would cause an outsized movement in

VIX future contracts, as market participants rushed to cover short positions, hedge risks and

rebalance investment portfolios in overly-crowded volatility markets. There simply were not enough

VIX futures contracts available from liquidity providers to absorb such an event without a run on the

market.

        85.     Inverse ETPs such as SVXY were particularly at risk of catastrophic losses, in light of

their sizeable, mandatory, and price-insensitive rebalancing requirements.

        86.     Signs of these liquidity issues began to appear during 2017. As a consequence of

investors’ crowding into volatility-related ETPs and other volatility-related investments, VIX futures

contracts began to experience larger price moves following relatively small moves in the S&P 500

Index. As shown by the following chart, during 2017, VIX futures became more reactive to changes

in the S&P 500 Index:
                                                  - 24 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 30 of 65




       E.      Unbeknownst to Investors, SVXY Was Poised to Experience a
               Destructive Feedback Loop When Volatility Inevitably Spiked

       87.     In light of SVXY’s exponential growth, the low volatility environment, and the

design of the Fund, even a small-to-moderate movement in the S&P 500 Index during the Class

Period would cause a rebalance so large that a VIX futures liquidity gap would develop – setting in

motion a destructive feedback loop, or death spiral, that would obliterate SVXY’s value in a matter

of minutes and cause investors to suffer catastrophic losses.

       88.     If an event impacting the broader market caused the VIX (which measures the

expected volatility of the S&P 500 Index) to rise, the VIX Short-Term Futures Index, to which

SVXY is inversely benchmarked, would rise as well. Volatility-related ETPs including SVXY

would then need to rebalance their portfolios by purchasing VIX futures contracts.

       89.     As volatility-related ETPs and other opportunistic market participants simultaneously

rushed to purchase VIX futures contracts around the time that the markets closed, the heightened

demand and strained supply would drive up the price of VIX futures contracts.
                                               - 25 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 31 of 65



        90.    Purchasing VIX futures contracts as prices rose would drive down SVXY’s NAV,

thereby necessitating that the Fund buy even more VIX futures contracts at higher prices in order to

rebalance in accordance with its targeted -1x leverage ratio.

        91.    Moreover, by purchasing VIX futures contracts, volatility-related ETPs were, in

essence, purchasing expected volatility – which drove expected volatility up further. This would

cause the VIX and the VIX Short-Term Futures Index to rise even higher – triggering a feedback

loop, or death spiral, that would continue until SVXY collapsed or suffered catastrophic losses.

        92.    Once this destructive feedback loop developed, it would cause SVXY’s value to

plummet in a matter of minutes.

                                         *       *       *

        93.    By design, the complexity of SVXY concealed and magnified these risks, which were

poorly understood, even by sophisticated industry participants. Many (if not most) of the investors

in SVXY were – like Lead Plaintiffs – retail investors who did not have access to non-public

predictive models, sophisticated analytical tools, or the massive amounts of data (which included

proprietary and non-public data) necessary to comprehend the true risks of SVXY or how it would

perform in stress scenarios.

        94.    Defendants – the creators, portfolio managers and underwriters of SVXY – possessed

unique knowledge about the risks faced by the Fund throughout the Class Period. Yet, Defendants

failed to apprise investors of these risks, even as they pocketed millions of dollars from the

management of the Fund and sale of SVXY shares.

        95.    To the contrary, the Registration Statement stated that investors in the Fund faced a

risk of loss “[a]s with all investments.” However, SVXY was not like all investments. During the

Class Period, SVXY was a ticking time-bomb, and the question was not if it would self-destruct, but

when.
                                               - 26 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 32 of 65



       96.     Had Defendants adequately disclosed the pertinent risks, no reasonable investor

would have purchased or held SVXY shares after 4:00 pm Eastern on any day – and certainly not on

any day when volatility had increased appreciably.

       F.      The Undisclosed Risks Materialize in a “Volpocalypse”

       97.     On Monday, February 5, 2018, the risk of a liquidity gap in VIX futures suddenly

materialized. On that date, the S&P 500 Index fell approximately 4% amid concerns about rising

bond yields and higher inflation. On a historical basis, the decline was unremarkable. Percentage-

wise, it was less than half the greatest single-day decline in the S&P 500 Index over the last 30 years

(a 9% decline that occurred on October 15, 2008) and a fraction of the 20% decline in the S&P 500

Index that occurred on October 19, 1987.

       98.     By 4:00 pm Eastern (the close of regular trading for SVXY shares), the VIX Short-

Term Futures Index had risen 33%, from a prior day settlement value of 49.43, to 65.75. As

expected, SVXY’s share price fell a roughly equivalent 32%, from a prior daily close of $105.60 per

share, to $71.82 per share as of 4:00 pm Eastern on February 5, 2018. Trading was orderly and

positions in the stock, equity options, and VIX futures markets remained liquid.

       99.     However, between 4:00 pm and 4:15 pm Eastern, as SVXY and other volatility-

related ETPs sought to rebalance their portfolios by purchasing hundreds of millions of dollars’

worth of VIX futures contracts in an overly-crowded VIX futures market, that market spiraled out of

control. The price of VIX futures contracts rose, which in turn drove down SVXY’s NAV, resulting

in a feedback loop which required the purchase of yet more VIX futures contracts by SVXY and

other volatility-related ETPs, causing SVXY’s NAV to decline further, and so on. The undisclosed

peril of a death spiral ensued.

       100.    Between 4:00 pm and 4:15 pm Eastern on February 5, 2018, the prices of the VIX

futures contracts making up the VIX Short-Term Futures Index rocketed upward 96% over the
                                                - 27 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 33 of 65



settlement price of the prior trading day, February 2, 2018. The following figures illustrate the

dramatic rise in the price of March VIX futures contracts (which formed part of the VIX Short-Term

Futures Index) that occurred shortly after 4:00 pm Eastern:




                                              - 28 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 34 of 65




       101.    As the death spiral accelerated, approximately 116,000 VIX futures contracts – 25%

of the entire market – were traded within a single minute, at 4:08 pm Eastern.

       102.    Rebalancing SVXY on February 5, 2018 required the purchase of between 100,000

and 120,000 VIX futures contracts – an amount that roughly equaled the total volume of VIX futures

contracts traded during the period from 4:00 pm to 4:15 pm Eastern (which was approximately

110,000 VIX futures contracts). Given that other volatility-related ETPs also needed to purchase

VIX futures contracts during this 15-minute interval, it is apparent that there simply were not enough

VIX futures contracts available in the market, and a liquidity gap ensued.

       103.    Investor losses were staggering. SVXY lost essentially its entire returns over the

preceding six-and-a-half years in a matter of minutes. After the Sponsor inexplicably failed to

publish SVXY’s NAV at 4:15 pm Eastern, and still had not done so by the time that pre-market

trading commenced at 4:00 am Eastern on February 6, 2018, the NYSE Arca put the brakes on

SVXY’s death spiral by halting trading in SVXY shares. When trading resumed at 11:35 am Eastern


                                                - 29 -
          Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 35 of 65



on February 6, 2018, SVXY opened at $11.11 per share – a decline of 90% from the prior day’s high

of $107.19 per share. The following chart illustrates the dramatic decline in the price of SVXY

shares:




          104.   Investors, believing – correctly – that stock market volatility would recede after the

modest spike which had occurred during the regular trading session of the stock market on February

5, 2018, purchased hundreds of millions of dollars’ worth of SVXY shares after 4:00 pm Eastern.

Due to the undisclosed risk of an after-market death spiral, however, the value of those investments

was virtually wiped out.

          105.   Significantly, the collapse in SVXY’s value occurred after the equities market had

closed its trading session, and was therefore largely, if not completely, unrelated to changes in equity

market value or volatility, or any other market-wide phenomenon. Indeed, in after-hours trading

from 4:00 pm to 4:15 pm Eastern on February 5, 2018, the VIX rose just 13% – from 32.98 to 37.32.

Rather, the collapse in SVXY’s value during that time period was due to the undisclosed material

                                                 - 30 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 36 of 65



risks inherent in the rebalancing requirements of SVXY, given what was, by the beginning of the

Class Period, a VIX futures market that was insufficiently liquid to handle those requirements

without a disproportionate impact on the prices of VIX futures contracts.

       106.    Media commentators described the shocking and complete collapse of SVXY and

similar products in suitably cataclysmic terms such as “VIX-mageddon” and the “Volpocalypse.”

Others noted that investors had been “blindsided” as latent risks inherent in SVXY and other inverse

and leveraged ETPs materialized, exposing fatal design flaws that made the products far riskier than

disclosed by Defendants.

       107.    Several inverse ETPs wound down in the days that followed, with one issuer, Nomura

Holdings Inc., stating that it “‘sincerely apologize[d] for causing significant difficulties to

investors.’” The Sponsor was far less contrite, issuing a curt statement that nonetheless recognized

that the extreme risks exposed on Monday, February 5, 2018 had existed in the Fund all along –

indeed existed by design – and were not the result of some aberrant market event. According to the

Sponsor, “‘the performance on Monday of the ProShares Short VIX Short-Term Futures ETF

(SVXY) was consistent with its objective and reflected the changes in the level of its underlying

index.’”

       108.    Soon after its belated acknowledgement of SVXY’s true risks, the Sponsor abruptly

changed the Fund’s investment objective. This act essentially acknowledged that the design of

SVXY was fundamentally flawed and had exposed investors to unreasonable risks during the Class

Period. Although the risk of a liquidity gap had been dramatically reduced by the events of

February 5, 2018 (for example, due to the destruction of billions of dollars’ of worth of volatility-

related ETP investments), the Sponsor cut SVXY’s inverse leverage in half because it was still far

too risky to be traded by the Fund’s investors.


                                                  - 31 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 37 of 65



       109.    On February 27, 2018, the Sponsor announced that SVXY’s new investment

objective would be to seek results (before fees and expenses) that correspond to one-half the inverse

(-0.5x) of the VIX Short-Term Futures Index for a single day. In a statement filed with the SEC, the

Sponsor described the change as follows:

       The Sponsor believes the change to each Fund’s investment objective . . . is
       appropriate and consistent with the best interest of each Fund and Fund shareholders
       in light of recent extreme changes in the value of the . . . Index. As a result of the
       change to each Fund’s investment objective, the Sponsor expects the risk profile and
       volatility of each Fund to be significantly reduced.

       110.    This belated de-risking of SVXY in “the best interest” of Fund shareholders came

only after Bloomberg reported that both the SEC and the Commodity Futures Trading Commission

were investigating whether wrongdoing contributed to steep losses for volatility-related ETPs on

February 5, 2018. Later, the Financial Industry Regulatory Authority launched its own investigation

into whether broker-dealers – a category that includes the Underwriter Defendants – made unsuitable

recommendations and misrepresentations or failed to make required disclosures to investors in

volatility-related ETPs such as SVXY.

       111.    While Defendants may now seek to mitigate regulatory scrutiny, their failure to fully

disclose SVXY’s true risks during the Class Period caused SVXY investors to suffer hundreds of

millions of dollars in economic losses and damages under the federal securities laws.

VI.    1933 ACT ALLEGATIONS

       A.      False and Misleading Statements in the Registration Statement

       112.    On May 15, 2017, the Trust filed with the SEC a registration statement on Form S-3,

which was amended on July 11, 2017. On July 13, 2017, the Trust filed with the SEC a prospectus

on Form 424B3, which incorporated and formed part of the registration statement. These documents

are collectively referred to herein as the “Registration Statement.”



                                               - 32 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 38 of 65



        113.    The Registration Statement was negligently prepared and, as a result, contained

untrue statements of material fact, omitted to state other facts necessary to make the statements made

not misleading, and was not prepared in accordance with the rules and regulations governing its

preparation.

        114.    The Registration Statement described SVXY as a “useful tool[] for investors who

want to manage their exposure to various markets and market segments,” provided that investors

were willing to “actively manage and monitor their investments, as frequently as daily”:

        Daily objective geared funds [such as SVXY], if used properly and in conjunction
        with the investor’s view on the future direction and volatility of the markets, can be
        useful tools for investors who want to manage their exposure to various markets
        and market segments and who are willing to monitor and/or periodically rebalance
        their portfolios. Shareholders who invest in the Geared Funds should actively
        manage and monitor their investments, as frequently as daily.

        115.    The statements referenced above in ¶114 were materially false and misleading when

made because they failed to disclose that, by the start of the Class Period: (i) SVXY was

inappropriate even for investors who “actively manage[d] and monitor[ed] their investments” on a

“daily” basis, as even a relatively modest increase in volatility would subject investors to

catastrophic losses occurring in a matter of minutes; and (ii) investors who purchased SVXY shares

at the end of the trading day to express an entirely correct “view on the future direction and volatility

of the markets” nonetheless risked losing almost the entirety of their investment in an after-market

death spiral.

        116.    While the Registration Statement stated that an investor “could potentially lose the

full principal value of his/her investment, even over periods as short as one day,” the Registration

Statement significantly qualified this statement by stating that the risk of loss was “[a]s with all

investments”:




                                                 - 33 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 39 of 65



       The Funds generally are intended to be used as trading tools for short-term
       investment horizons and investors holding shares of the Fund over longer-term
       periods may be subject to increased risk of loss.

       The Funds generally are intended to be used only for short-term investment
       horizons. As with all investments, an investor in any of the Funds could
       potentially lose the full principal value of his/her investment, even over periods as
       short as one day.

       117.    The statements referenced above in ¶116 were materially false and misleading when

made because they failed to disclose that: (i) SVXY was not like “all investments,” since by the start

of the Class Period, even a relatively modest increase in volatility would subject investors to

catastrophic losses occurring in a matter of minutes; and (ii) investors who used SVXY “only for

short-term investment horizons” as “intended” nonetheless risked losing almost “the full principal

value of [their] investment” over “periods as short as” several minutes.

       118.    The Registration Statement described SVXY’s investment objective and the

Sponsor’s method of achieving that objective, as follows:

       The [] Fund seeks results (before fees and expenses) that correspond to the inverse
       (-1x) of the performance of the [VIX Short-Term Futures] Index for a single day.

                                          *       *       *

       A “single day” is measured from the time the Inverse Fund calculates its NAV to the
       time of the [] Fund’s next NAV calculation. If the [] Fund is successful in meeting
       its objective, its value on a given day (before fees and expenses) should gain
       approximately as much on a percentage basis as the level of the [VIX Short-Term
       Futures] Index when the Index declines. Conversely, its value on a given day (before
       fees and expenses) should lose approximately as much on a percentage basis as the
       level of the Index when the [VIX Short-Term Futures] Index rises.

                                          *       *       *

       The Funds seek to achieve their respective investment objectives through the
       appropriate amount of exposure to the VIX futures contracts included in the [VIX
       Short-Term Futures] Index.

       119.    The Registration Statement stated that SVXY sought to achieve its investment

objective of -1x exposure to the VIX Short-Term Futures Index “even during periods when the [VIX

                                                - 34 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 40 of 65



Short-Term Futures] Index is flat or when the [VIX Short-Term Futures] Index is moving in a

manner which causes the value of the Fund to decline.” The Registration Statement further stated:

       Other than for cash management purposes, the Funds are not actively managed by
       traditional methods (e.g., by effecting changes in the composition of a portfolio on
       the basis of judgments relating to economic, financial and market considerations with
       a view toward obtaining positive results under all market conditions). Rather, the
       Sponsor seeks to cause the NAV of each Fund to track the daily performance of
       the [VIX Short-Term Futures] Index in accordance with such Fund’s investment
       objective, even during periods in which the [VIX Short-Term Futures] Index is flat
       or moving in a manner which causes the value of the Fund to decline.

                                          *      *       *

       In seeking to achieve the Funds’ investment objectives, the Sponsor uses a
       mathematical approach to investing. Using this approach, the Sponsor determines
       the type, quantity and mix of investment positions that the Sponsor believes, in
       combination, should produce daily returns consistent with the Funds’ objectives.
       The Sponsor relies upon a pre-determined model to generate orders that result in
       repositioning the Funds’ investments in accordance with their respective
       investment objective.

                                          *      *       *

       The Sponsor does not invest the assets of the Funds based on its view of the
       investment merit of a particular investment, other than for cash management
       purposes, nor does it conduct conventional volatility research or analysis, or forecast
       market movement or trends in managing the assets of the Funds. Each Fund
       generally seeks to remain fully invested at all times in Financial Instruments and
       money market instruments that, in combination, provide exposure to the [VIX Short-
       Term Futures] Index consistent with its investment objective without regard to
       market conditions, trends or direction.

       120.    The statements referenced above in ¶¶118-19 were materially false and misleading

when made because they failed to disclose that, by the start of the Class Period: (i) the Sponsor’s

price-insensitive mandate of achieving SVXY’s investment objective “through the appropriate

amount of exposure to [] VIX futures contracts” – “even during periods when the [VIX Short-Term

Futures] Index . . . [was] moving in a manner which cause[d] the value of the Fund to decline” –

meant that the rebalancing of the Fund in an overly-crowded VIX futures market would lead to a

VIX futures liquidity gap; and (ii) this, in turn, would cause the prices of VIX futures contracts to

                                               - 35 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 41 of 65



skyrocket – initiating a destructive feedback loop perpetuated by the Sponsor’s “mathematical

approach to investing” that would lead to catastrophic losses for SVXY.

        121.    The Registration Statement purported to caution investors that it was “possible to lose

money over time regardless of the performance of the [VIX Short-Term Futures] Index, due to the

effects of daily rebalancing, volatility and compounding,” stating in pertinent part:

        It is possible to lose money over time regardless of the performance of the [VIX
        Short-Term Futures] Index, due to the effects of daily rebalancing, volatility and
        compounding . . . .

                                            *        *       *

        . . . [SVXY] seeks to return (before fees and expenses) . . . the inverse (-1x) . . . of the
        performance of the [VIX Short-Term Futures] Index for a single day, not for any
        other period. The return of . . . [the] Fund for a period longer than a single day is
        the result of its return for each day compounded over the period and usually will
        differ from the [] Fund’s multiple times the return of the . . . [VIX Short-Term
        Futures] Index for the same period. Daily compounding of . . . [the] Fund’s
        investment returns can dramatically and adversely affect its longer-term
        performance during periods of high volatility.

                                            *        *       *

        Daily rebalancing and the compounding of each day’s return over time means that
        the return of each Geared Fund for a period longer than a single day will be the
        result of each day’s returns compounded over the period, which will very likely differ
        from . . . the inverse (-1x) of the return of the [VIX Short-Term Futures] Index for
        the same period. A Geared Fund will lose money if the [VIX Short-Term Futures]
        Index’s performance is flat over time, and it is possible for the [] Fund to lose
        money over time regardless of the performance of the [VIX Short-Term Futures]
        Index, as a result of daily rebalancing, the [VIX Short-Term Futures] Index’s
        volatility and compounding.

        122.    The statements referenced above in ¶121 were materially false and misleading when

made because they failed to disclose that, by the start of the Class Period: (i) it was highly likely, if

not probable, (and not just “possible”) that investors in SVXY would “lose money” in a matter of

minutes (and not just “over time”) “due to the effects of daily rebalancing” if there was even a

relatively modest increase in volatility; and (ii) as such, the Fund’s “performance” would be


                                                  - 36 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 42 of 65



“dramatically and adversely affect[ed] . . . during periods of high volatility” due to a destructive

feedback loop, set in motion by the rebalancing of the Fund in an overly-crowded VIX futures

market – and not as a result of “[d]aily compounding.”

       123.    The Registration Statement provided the following discussion of SVXY’s daily

rebalancing and NAV calculation:

       As of the NAV calculation time each trading day, each Geared Fund [including
       SVXY] will seek to position its portfolio so that its exposure to the [VIX Short-Term
       Futures] Index is consistent with its investment objective. The impact of the
       Index’s movements during the day will affect whether the [] Fund’s portfolio needs
       to be rebalanced. For example, if the [VIX Short-Term Futures] Index has risen on a
       given day, net assets of the [] Fund should fall. As a result, inverse exposure will
       need to be decreased. Conversely, if the [VIX Short-Term Futures] Index has fallen
       on a given day, net assets of the [] Fund should rise. As a result, inverse exposure
       will need to be increased.

                                          *       *       *

       . . . The Shares of each Fund trade on the [NYSE Arca] from 9:30 a.m. to 4:00 p.m.
       (Eastern Time). The NAV for each Share of a Fund, however, will be calculated at
       4:15 p.m. (Eastern Time). Consequently, during the time when the [NYSE Arca] is
       closed but before the determination of NAV, there could be market developments
       or other events that cause or exacerbate the difference between the price of the
       Shares of a Fund and the NAV of such Shares.

       124.    The statements referenced above in ¶123 were materially false and misleading when

made because they failed to disclose that, by the start of the Class Period: (i) the exponential growth

of SVXY and other volatility-related ETPs had pushed the size of their potential rebalancing

requirements to unprecedented levels; (ii) SVXY and other volatility-related ETPs all rebalanced

their portfolios “during the time when the [NYSE Arca] [] closed” at 4:00 pm Eastern, “but before

the determination of NAV” at 4:15 pm Eastern; (iii) as such, SVXY’s own conduct of rebalancing in

an overly-crowded VIX futures market would lead to a VIX futures liquidity gap, thereby causing

the prices of VIX futures contracts to skyrocket; and (iv) accordingly, the “market developments”

that “could” arise during this 15-minute interval included a destructive feedback loop that would


                                                - 37 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 43 of 65



lead to catastrophic losses for SVXY – an event with far more dire consequences than

“exacerbat[ing] the difference between the price of the Shares of a Fund and the NAV of such

Shares.”

       125.    The Registration Statement provided the following discussion of the VIX futures

contracts comprising the VIX Short-Term Futures Index:

       The number of underlying components included in the [VIX Short-Term Futures]
       Index may impact volatility, which could adversely affect an investment in the
       Shares.

       The [VIX Short-Term Futures] Index for the Funds is concentrated solely in VIX
       futures contracts. Investors should be aware that other volatility indexes may be
       more diversified in terms of both the number and variety of instruments included or
       in terms of the volatility exposure offered. Concentration in fewer underlying
       components may result in a greater degree of volatility in an index and the NAV of
       the fund which tracks that index under specific market conditions and over time.

       126.    The statements referenced above in ¶125 were materially false and misleading when

made because they failed to disclose that, by the start of the Class Period: (i) one such “specific

market condition[]” that would “result in a greater degree of volatility in” the VIX Short-Term

Futures Index “and the NAV of the [F]und” was a VIX futures liquidity gap, caused by SVXY’s

own conduct of rebalancing in an overly-crowded VIX futures market; and (ii) this liquidity gap

would, in turn, cause the prices of VIX futures contracts to skyrocket – initiating a destructive

feedback loop that would lead to catastrophic losses for SVXY.

       127.    Similarly, the Registration Statement provided the following discussion of the risks

associated with SVXY’s buying and selling of VIX futures contracts:

       The assets that the Funds invest in can be highly volatile and the Funds may
       experience large losses when buying, selling or holding such instruments.

       Investments linked to equity market volatility, including VIX futures contracts, can
       be highly volatile and may experience large losses. High volatility may have an
       adverse impact on the Funds beyond the impact of any performance-based losses
       of the underlying indexes, especially with respect to the Geared Funds [such as
       SVXY] . . . .
                                              - 38 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 44 of 65



       128.    The statements referenced above in ¶127 were materially false and misleading when

made because they failed to disclose that, by the start of the Class Period: (i) SVXY’s own conduct

of rebalancing in an overly-crowded VIX futures market would serve as the catalyst for “[h]igh

volatility” in “VIX futures contracts” – sending the prices of VIX futures contracts skyward and

initiating a destructive feedback loop that would lead to catastrophic losses for SVXY; and (ii) this

death spiral would “have an adverse impact on” SVXY far “beyond the impact of any performance-

based losses [in] the underlying” VIX Short-Term Futures Index that would have otherwise

occurred.

       129.    Additionally, the Registration Statement warned of factors that “may affect” the price

and liquidity of VIX futures contracts:

       Several factors may affect the price and/or liquidity of VIX futures contracts and
       other assets, if any, owned by a Fund, including, but not limited to:

              Prevailing market prices and forward volatility levels of the U.S. stock
               markets, the S&P 500, the equity securities included in the S&P 500 and
               prevailing market prices of options on the S&P 500, the VIX, options on
               the VIX, the relevant VIX futures contracts, or any other financial
               instruments related to the S&P 500 and the VIX or VIX futures contracts;

              Interest rates;

              Inflation rates and investors’ expectations concerning inflation rates;

              Economic, financial, political, regulatory, geographical, biological or
               judicial events that affect the level of the [VIX Short-Term Futures] Index
               or the market price or forward volatility of the U.S. stock markets, the
               equity securities included in the S&P 500, the S&P 500, the VIX or the
               relevant futures or option contracts on the VIX;

              Supply and demand as well as hedging activities in the listed and over-the-
               counter (“OTC”) equity derivatives markets;

              Disruptions in trading of the S&P 500, futures contracts on the S&P 500 or
               options on the S&P 500; and

              The level of contango or backwardation in the VIX futures contracts market.


                                               - 39 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 45 of 65



       These factors interrelate in complex ways, and the effect of one factor on the market
       value of a Fund may offset or enhance the effect of another factor.

       130.    The statements referenced above in ¶129 were materially false and misleading when

made because they failed to disclose that, by the start of the Class Period: (i) the “prevailing market

prices” of “the relevant VIX futures contracts” were being driven by the massive rebalancing

requirements of SVXY and other volatility-related ETPs in an overly-crowded VIX futures market;

(ii) as such, a VIX futures liquidity gap would cause the prices of VIX futures contracts to skyrocket,

which would in turn drive up “forward [i.e., expected] volatility levels” of “the VIX, options on the

VIX, [and] the relevant VIX futures contracts” – driving the prices of VIX futures contracts even

higher, as a destructive feedback loop took hold; and (iii) accordingly, the most significant “factor[]”

that could “affect the price and/or liquidity of VIX futures contracts . . . owned by [the] Fund” was a

destructive feedback loop, set in motion by a VIX futures liquidity gap of SVXY’s own making.

       131.    The Registration Statement also purported to warn of “possible” liquidity risks that

“may cause” or “exacerbate losses” for SVXY, as follows:

       Possible illiquid markets may exacerbate losses.

       Financial Instruments [such as VIX futures contracts] cannot always be liquidated
       at the desired price. It is difficult to execute a trade at a specific price when there is
       a relatively small volume of buy and sell orders in a market. A market disruption
       can also make it difficult to liquidate a position or find a swap or forward contract
       counterparty at a reasonable cost.

       Market illiquidity may cause losses for the Funds. The large size of the positions
       which the Funds may acquire increases the risk of illiquidity by both making their
       positions more difficult to liquidate and increasing the losses incurred while trying
       to do so. Any type of disruption or illiquidity will potentially be exacerbated due to
       the fact that the Funds will typically invest in Financial Instruments related to one
       benchmark, which in many cases is highly concentrated.

       132.    The statements referenced above in ¶131 were materially false and misleading when

made because they failed to disclose that, by the start of the Class Period: (i) a likely “market

disruption” that would “make it difficult to” purchase or sell the requisite amount of VIX futures

                                                 - 40 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 46 of 65



contracts “at a reasonable cost” was a situation of SVXY’s own making – namely, “[t]he large size

of the positions which the Fund[]” now needed to “acquire” in order to effectuate its daily

rebalancing meant that a VIX futures liquidity gap would develop if there was even a relatively

modest increase in volatility; and (ii) this, in turn, would set in motion a destructive feedback loop

that would continue to “exacerbate losses” until the Fund collapsed or suffered catastrophic losses.

       133.       The Registration Statement discussed the mean-reverting nature of volatility, in

pertinent part:

       Unlike certain other asset classes that, in general, have historically increased in price
       over long periods of time, the volatility of the S&P 500 as measured by the VIX has
       historically reverted to a long-term average level over time.

                                           *      *       *

       The level of the VIX has historically reverted to a long-term mean (i.e., average)
       level and any increase or decrease in the level of the VIX will likely continue to be
       constrained.

       In the past, the level of the VIX has typically reverted over the longer term to a
       historical mean, and its absolute level has been constrained within a band. As such,
       the potential upside of long or short exposure to VIX futures contracts may be
       limited as the performance of VIX reverts to its long-term average. In addition,
       any gains may be subject to significant and unexpected reversals as the VIX reverts
       to its long term mean.

       When economic uncertainty or other market risks increase and there is an associated
       increase in expected volatility, the value of VIX futures contracts has historically
       tended to increase. Similarly, when economic uncertainty or other market risks
       recede and there is an associated decrease in expected volatility, the value of VIX
       futures contracts has historically tended to decrease. Historically, each of these
       patterns have tended to reverse.

       134.       The statements referenced above in ¶133 were materially false and misleading when

made because they failed to disclose that, by the start of the Class Period: (i) SVXY’s own conduct

of rebalancing in an overly-crowded VIX futures market following even a modest spike in volatility

would lead to a VIX futures liquidity gap – triggering a destructive feedback loop that would drive

the VIX and the VIX Short-Term Futures Index back up to their long-term historical averages; and

                                                - 41 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 47 of 65



(ii) accordingly, “any gains” would be “subject to significant and unexpected reversals” as a result of

this self-inflicted death spiral, and not as a result of the historical tendency of the VIX (and the VIX

Short-Term Futures Index) to “revert[] to [their] long-term average level[s]” in the course of

ordinary market patterns.

        135.    The Registration Statement stated that SVXY’s inverse structure “could result in the

total loss or almost total loss of an investor’s investment” if the VIX Short-Term Futures Index

experienced an increase “approaching 100%”:

        Inverse positions can also result in the total loss of an investor’s investment. For
        the Inverse Fund, a single-day or intraday increase in the level of the Fund’s
        benchmark approaching 100% could result in the total loss or almost total loss of
        an investor’s investment, even if such Fund’s benchmark subsequently moves
        lower.

        136.    The statements referenced above in ¶135 were materially false and misleading when

made because they failed to disclose that, by the start of the Class Period: (i) SVXY’s price-

insensitive rebalancing in an overly-crowded VIX futures market would itself serve as the catalyst

for “a single-day . . . increase in the level of the” VIX Short-Term Futures Index “approaching

100%” if there was even a relatively modest increase in equity market volatility – by causing the

prices of VIX futures contracts to skyrocket and setting in motion a destructive feedback loop that

would continue to drive up expected volatility (and in turn, the level of the VIX Short-Term Futures

Index); and (ii) once this self-inflicted death spiral took hold, it would cause catastrophic losses for

SVXY in a matter of minutes, such that investors who purchased or held SVXY shares to correctly

express the view that volatility would recede would nonetheless lose almost the entirety of their

investment in after-market trading, before there was any opportunity for the VIX Short-Term Futures

Index to “subsequently move[] lower.”

        137.    The Registration Statement also included a contra-indicator that suggested that SVXY

was far less risky than it in fact was. Notably, although the Registration Statement purported to
                                                 - 42 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 48 of 65



caution investors that SVXY was “generally [] intended to be used only for short-term investment

horizons,” it also provided a table setting forth “estimated [F]und returns” in a variety of market

scenarios “over a one-year period.” The table showed annualized returns as high as 150%, while the

worst-case scenario provided was the loss of 61.7% of SVXY’s value over the course of a one-year

period, as follows:




       138.    The statements referenced above in ¶137 were materially false and misleading when

made because the actual worst-case scenario in light of SVXY’s true risks was the near-complete

loss of the Fund’s value in a matter of minutes. In addition, the statements referenced above in ¶137

reinforced the misleading impression that SVXY was subject to risks within the range of ordinary

trading risks and was potentially appropriate for long-term investment, when in truth, SVXY was

inappropriate even for short-term investing, and was subject to extreme losses in a matter of minutes.

       139.    In addition, the Registration Statement also provided a series of generic risk

warnings, in pertinent part, as follows:

       There can be no assurance that a Fund will achieve its investment objective or
       avoid substantial losses.

                                           *      *       *

       The Geared Funds [including SVXY] are not appropriate for all investors and
       present different risks than other funds. . . . An investor should only consider an
                                                - 43 -
         Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 49 of 65



         investment in a Geared Fund if he or she understands the consequences of seeking
         . . . inverse investment results for a single day.

                                           *       *       *

         The Funds are not appropriate for all investors and present many different risks
         than other types of funds, including risks relating to investing in VIX futures and,
         with respect to the Geared Funds, risks associated with the use of leverage.

         An investor should only consider an investment in a Fund if he or she understands
         the consequences of seeking exposure to VIX futures contracts.

                                           *       *       *

         The Funds’ investments can be highly volatile and the Funds may experience large
         losses from buying, selling or holding such investments.

         140.   The statements referenced above in ¶139 were materially false and misleading when

made because they failed to disclose that, by the start of the Class Period, SVXY essentially was

“not appropriate for [any] investor[],” as the “different risks” presented by SVXY included that

SVXY’s own conduct of rebalancing in an overly-crowded VIX futures market would lead to a VIX

futures liquidity gap if there was even a modest increase in volatility – setting in motion a destructive

feedback loop that would cause the Fund to “experience large” and “substantial losses” in a matter of

minutes. Even investors who fully understood “the consequences of seeking . . . inverse investment

results for a single day” and of “seeking exposure to VIX futures contracts” were unaware of this

peril.

         B.     Violations of Items 303 and 105 of Regulation S-K

         141.   In addition to the false and misleading statements alleged herein, Defendants also

violated the affirmative disclosure requirements imposed by SEC Regulation S-K. Item 303 of SEC

Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii) (“Item 303”), requires issuers to “[d]escribe any

known trends or uncertainties that have had or that the registrant reasonably expects will have a

material favorable or unfavorable impact on net sales or revenues or income from continuing


                                                 - 44 -
           Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 50 of 65



operations.” Similarly, Item 105 of SEC Regulation S-K, 17 C.F.R. §229.105 (“Item 105”) requires,

in the “Risk Factors” section of registration statements and prospectuses (as well as in an issuer’s

periodic filings), “a discussion of the most significant factors that make an investment in the

registrant or offering speculative or risky” and requires each risk factor to “adequately describe[] the

risk.”11

           142.   Defendants violated the affirmative disclosure duties imposed by Item 303 by failing

to disclose that, by the start of the Class Period: (i) the exponential growth of SVXY and other

volatility-related ETPs had pushed the size of their potential rebalancing requirements to

unprecedented levels; (ii) as such, even a relatively moderate increase in volatility would lead to a

VIX futures liquidity gap, as SVXY and other volatility-related ETPs rebalanced their portfolios in

an overly-crowded VIX futures market during the same 15-minute interval – thereby causing the

prices of VIX futures contracts to skyrocket; (iii) this, in turn, would trigger a destructive feedback

loop, as the rising prices of VIX futures contracts drove the level of the VIX Short-Term Futures

Index higher, requiring SVXY to purchase more VIX futures contracts at higher prices in order to

effectuate the rebalancing; and (iv) once this self-inflicted death spiral took hold, it would cause

SVXY’s value to plummet in a matter of minutes – leading to catastrophic losses for investors.

Defendants also violated Item 105 because the foregoing risks were not adequately disclosed, or

disclosed at all, even though they were some of the most – if not the most – significant factors that

made an investment in SVXY shares speculative or risky.




11
         Effective May 2, 2019, the SEC relocated Item 503(c) to Item 105 of Regulation S-K to
reflect that the Item applies to periodic reporting, as well as registration statements. See FAST Act
Modernization and Simplification of Regulation S-K, 84 Fed. Reg. 12674 (April 2, 2019); see also
17 C.F.R. §229.105. The SEC stated the amendments do not “substantively chang[e] the underlying
disclosure requirements.” 84 Fed. Reg. at 12712.

                                                 - 45 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 51 of 65



VII.    1933 ACT COUNTS

                                               COUNT I

                                For Violations of §11 of the 1933 Act
                                      Against All Defendants

        143.      Lead Plaintiffs incorporate herein ¶¶1-7, ¶¶9-92, ¶¶95-106, and ¶¶109-142 by

reference.

        144.      This Count is brought pursuant to §11 of the 1933 Act, 15 U.S.C. §77k, on behalf of

the Class, against all Defendants.

        145.      This Count does not sound in fraud. Lead Plaintiffs do not allege that the ProShares

Defendants or the Underwriter Defendants had scienter or fraudulent intent, which are not elements

of a §11 claim.

        146.      The Registration Statement was inaccurate and misleading, contained untrue

statements of material fact, omitted to state other facts necessary to make the statements made not

misleading, and omitted to state material facts required to be stated therein.

        147.      The Defendants named herein were responsible for the contents and dissemination of

the Registration Statement.

        148.      The Trust is the registrant for the SVXY shares sold during the Class Period. As the

issuer of the shares, the Trust is strictly liable to Lead Plaintiffs and the Class for the misstatements

and omissions.

        149.      None of the Defendants named herein made a reasonable investigation or possessed

reasonable grounds for the belief that the statements contained in the Registration Statement were

true and without omissions of any material facts and were not misleading.

        150.      By reason of the conduct alleged herein, each defendant violated, and/or controlled a

person who violated, §11 of the 1933 Act.


                                                 - 46 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 52 of 65



       151.    Lead Plaintiffs purchased SVXY shares pursuant or otherwise traceable to the

Registration Statement.

       152.    Lead Plaintiffs and the Class have sustained damages. The value of SVXY shares has

declined substantially subsequent to and due to Defendants’ violations.

       153.    At the time of their purchases of Fund shares, Lead Plaintiffs and other members of

the Class were without knowledge of the facts concerning the wrongful conduct alleged herein. Less

than one year has elapsed from the time that Lead Plaintiffs discovered or reasonably could have

discovered the facts upon which this consolidated amended complaint is based to the time that this

action was filed. Less than three years has elapsed between the time that the securities upon which

this Count is brought were offered to the public and the time that this action was filed.

                                            COUNT II

                              For Violation of §15 of the 1933 Act
                               Against the ProShares Defendants

       154.    Lead Plaintiffs incorporate herein ¶¶1-7, ¶¶9-92, ¶¶95-106, and ¶¶109-153 by

reference.

       155.    This Count is brought pursuant to §15 of the 1933 Act against the Trust, the Sponsor

and the Individual Defendants.

       156.    The Individual Defendants were each control persons of the Trust by virtue of their

positions as directors, senior officers and/or principals of the Trust or the Sponsor. The Individual

Defendants each had a series of direct and/or indirect business and/or personal relationships with

other directors and/or officers and/or principals of the Trust and/or the Sponsor. The Individual

Defendants signed the Registration Statement and were responsible for its contents. The Sponsor

controlled the Trust as its commodity pool operator and fund manager. The Trust and the Sponsor

also controlled the Individual Defendants and all of their employees.

                                               - 47 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 53 of 65



       157.    The Defendants named herein each were culpable participants in the violations of §11

of the 1933 Act alleged in the Count above, based on their having signed or authorized the signing of

the Registration Statement, selling SVXY shares and/or having otherwise participated in the process

that allowed the offer and sale of SVXY shares to investors be successfully completed.

VIII. 1934 ACT ALLEGATIONS

       A.      False and Misleading Statements During the Class Period

       158.    The Class Period begins on May 15, 2017. On that date, the Trust filed the

Registration Statement. For the reasons set forth above in Section VI.A., the statements contained in

the Registration Statement were materially false and misleading when made.

       159.    In addition to the Registration Statement, during the Class Period, the Trust filed with

the SEC the following periodic reports and draft registration statements:

               (a)     The Trust’s quarterly report on Form 10-Q for the period ended June 30, 2017,

filed on August 9, 2017 (the “2Q17 10-Q”);

               (b)     The Trust’s quarterly report on Form 10-Q for the period ended September 30,

2017, filed on November 9, 2017 (the “3Q17 10-Q”); and

               (c)     a registration statement on Form S-3 for the sale of additional SVXY shares,

filed on September 28, 2017 and amended on February 1, 2018 (the “Draft Registration Statement”).

       160.    The 2Q17 10-Q and the 3Q17 10-Q each represented that: “There has not been a

material change to the Risk Factors previously disclosed in the Trust’s Annual Report on Form

10-K for the year ended December 31, 2016, filed on March 1, 2017.”

       161.    The “Risk Factors” set forth in the 2016 10-K, in turn, included many of the same

false and misleading statements contained in the Registration Statement, set forth above in

Section VI.A., thereby reinforcing the fallacy that the risks of investing in SVXY were the same



                                                - 48 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 54 of 65



risks that had always existed in the Fund and other volatility-related ETPs – when in fact, those risks

had dramatically increased and metastasized before and during the Class Period, as detailed herein.

        162.    In addition, the Draft Registration Statement contained identical statements to those

in the Registration Statement, as set forth above in Section VI.A., which were materially false and

misleading for the reasons set forth in that section.

        163.    By reiterating verbatim the purported risk warnings and other statements contained in

the Registration Statement, the Draft Registration Statement perpetuated the fallacy that, as late as

February 1, 2018 – just days before the Fund’s near-total collapse – the risks of investing in SVXY

were the same risks that had always existed in the Fund and other volatility-related ETPs. In truth,

those risks had dramatically increased and metastasized before and during the Class Period, as

detailed herein, such that SVXY had become a ticking time bomb that would ultimately self-destruct

before the SEC could declare the Draft Registration Statement effective.

        B.      1934 Act Violations of Items 303 and 105 of Regulation S-K

        164.    The ProShares Defendants also violated the affirmative disclosure duties imposed by

Item 303 by failing to disclose that, by the start of the Class Period: (i) the exponential growth of

SVXY and other volatility-related ETPs had pushed the size of their potential rebalancing

requirements to unprecedented levels; (ii) as such, even a relatively moderate increase in volatility

would lead to a VIX futures liquidity gap, as SVXY and other volatility-related ETPs rebalanced

their portfolios in an overly-crowded VIX futures market during the same 15-minute interval –

thereby causing the prices of VIX futures contracts to skyrocket; (iii) this, in turn, would trigger a

destructive feedback loop, as the rising prices of VIX futures contracts drove the level of the VIX

Short-Term Futures Index higher, requiring SVXY to purchase more VIX futures contracts at higher

prices in order to effectuate the rebalancing; and (iv) once this self-inflicted death spiral took hold, it

would cause SVXY’s value to plummet in a matter of minutes – leading to catastrophic losses for
                                                  - 49 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 55 of 65



investors. In addition, the ProShares Defendants violated Item 105 because the foregoing risks were

not adequately disclosed, or disclosed at all, even though they were some of the most significant

factors that made an investment in SVXY shares speculative or risky.

       C.      Additional Scienter Allegations

       165.    As alleged herein, the ProShares Defendants acted with scienter in that the ProShares

Defendants knew, or at the very least were reckless in not knowing, that the public documents and

statements they issued or disseminated in the name of the Trust during the Class Period were

materially false and misleading when made; knew that such statements or documents would be

issued or disseminated to the investing public; and knowingly and substantially participated or

acquiesced in the issuance or dissemination of such statements or documents as primary violations of

the federal securities laws. The ProShares Defendants, by virtue of their receipt of information

reflecting the true facts regarding SVXY, their control over, and/or receipt and/or modification of the

Trust’s allegedly materially misleading misstatements and/or their associations with the Trust and/or

the Sponsor which made them privy to confidential proprietary information concerning SVXY, were

active and culpable participants in the fraudulent scheme alleged herein.

       166.    The Individual Defendants made, or caused to be made, the false and misleading

statements that artificially inflated the price of SVXY shares, including by signing the Registration

Statement and other documents filed with the SEC during the Class Period. The Individual

Defendants, because of their positions with the Trust and/or the Sponsor, possessed the power and

authority to control the contents of the Trust’s public statements during the Class Period. The

Individual Defendants were provided with copies of the Trust’s statements alleged herein to be

misleading prior to or shortly after their issuance and had the ability and opportunity to prevent their

issuance or cause them to be corrected. Because of their positions with the Trust and/or the Sponsor

and their access to material non-public information, the Individual Defendants knew or recklessly
                                                 - 50 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 56 of 65



disregarded that the adverse facts specified herein had not been disclosed to, and were being

concealed from, the public and that the positive representations being made were materially false and

misleading. As a result, each of the Individual Defendants is responsible for the accuracy of the

Trust’s public statements and is therefore liable for the misrepresentations contained therein.

       167.    The circumstances detailed above give rise to a strong inference that, throughout the

Class Period, the ProShares Defendants knew about, or recklessly disregarded, the growing risk that

a VIX futures liquidity gap would develop – setting in motion a destructive feedback loop that would

obliterate the value of SVXY shares.

       168.    The ProShares Defendants created SVXY, designed its investment objective, assessed

its risks and likely performance, and were responsible for the daily management of SVXY’s

portfolio. According to the Registration Statement:

       In seeking to achieve the Funds’ investment objectives, . . . the Sponsor determines
       the type, quantity and mix of investment positions that the Sponsor believes, in
       combination, should produce daily returns consistent with the Funds’ objectives.

       169.    The Trust and the Sponsor, as the issuer and manager, respectively, of some of the

largest volatility-related ETPs then available, had access to investment and market data (including

data proprietary to the Fund), which afforded them unique insider visibility into the VIX futures

market. The ProShares Defendants closely monitored and analyzed the trading volume and prices of

VIX futures contracts in real-time, in order to ensure that, at the end of each trading day, SVXY

would be able to purchase or sell the requisite number of VIX futures contracts to effectuate the

rebalancing and maintain the Fund’s -1x leverage ratio.

       170.    Additionally, as the size of SVXY’s potential rebalance grew over the course of the

Class Period, the ProShares Defendants needed to closely monitor SVXY’s rebalancing

requirements in order to comply with CBOE Futures Exchange Rule 412A, which required the


                                               - 51 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 57 of 65



ProShares Defendants to notify the CBOE Futures Exchange if they held or expected to hold 50,000

or more VIX futures contracts.12

       171.    The ProShares Defendants therefore knew or recklessly disregarded that, given the

considerable growth in the size of SVXY and other volatility-related ETPs that had occurred by the

beginning of the Class Period, there were not enough VIX futures contracts available from liquidity

providers to absorb the rebalancing requirements of volatility-related ETPs in the event of even a

modest spike in volatility – without a run on the market.

       172.    Moreover, the circumstances detailed above give rise to a strong inference that the

ProShares Defendants knew or recklessly disregarded on February 5, 2018 that a liquidity gap had in

fact materialized in the VIX futures market. The ProShares Defendants actively traded VIX futures

contracts on February 5, 2018 in an effort to maintain SVXY’s -1x leverage ratio, and hence had

firsthand visibility into the liquidity gap as it developed and engulfed the VIX futures market.

       173.    In addition, the ProShares Defendants had the motive and opportunity to commit

fraud and were highly incentivized to induce investors to commit assets to SVXY by concealing the

true risks of such investments. Specifically, the Sponsor received fees for its management of Fund

assets, paid monthly in arrears, in an amount equal to 0.95% per annum of the Fund’s average daily

net assets. Thus, the fees received by the Sponsor were directly related to the amount of assets

invested in SVXY. As a result, as SVXY grew substantially in size over the course of 2017, the

amount of management fees paid to the Sponsor from Fund assets increased by 60% year-over-year.

Additionally, the ProShares Defendants received a variable transaction fee of up to 0.1% of the value

of each Creation Unit that was purchased or redeemed by the Underwriter Defendants. Thus, as the

price of the shares increased, the amount of creation and redemption fees received by the Trust

12
      Notably, this 50,000-contract “position accountability level” was set by the CBOE Futures
Exchange to “reduce the potential risk of price distortions and market disruptions.”

                                               - 52 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 58 of 65



increased. The Individual Defendants, as principals of the Sponsor and/or employees of the Trust,

were likewise highly incentivized to grow investments in SVXY during the Class Period.

       174.    The strategy of the ProShares Defendants to market and grow the Fund was a success.

SVXY became one of the largest ETFs managed by the Sponsor, with over $1 billion in assets under

management near the end of the Class Period. If the ProShares Defendants had disclosed the true

risks of the Fund during the Class Period, the Sponsor would have received substantially less fees

from one of the largest and most lucrative ETFs offered by the Trust.

       D.      Loss Causation and Economic Loss

       175.    As detailed herein, the ProShares Defendants engaged in a scheme to deceive the

market and a course of conduct that artificially inflated the prices of SVXY shares and operated as a

fraud or deceit on purchasers of SVXY shares. As detailed above, when the truth about the

ProShares Defendants’ misconduct was revealed, the value of SVXY shares declined precipitously

as the prior artificial inflation no longer propped up the Fund’s prices. The declines in the prices of

SVXY shares were the direct result of the nature and extent of the Pro Shares Defendants’ fraud

finally being revealed to investors and the market. The timing and magnitude of the share price

declines negate any inference that the loss suffered by Lead Plaintiffs was caused by changed market

conditions, macroeconomic or industry factors or Fund-specific facts unrelated to the ProShares

Defendants’ fraudulent conduct. The economic loss, i.e., damages, suffered by Lead Plaintiffs, was

a direct result of the ProShares Defendants’ fraudulent scheme to artificially inflate the prices of

SVXY shares and the subsequent significant decline in the value of the Fund’s shares when the

ProShares Defendants’ prior misrepresentations and other fraudulent conduct were revealed.

       176.    At all relevant times, the ProShares Defendants’ materially false and misleading

statements or omissions alleged herein directly or proximately caused the damages suffered by Lead

Plaintiffs. Those statements were materially false and misleading through their failure to disclose a
                                                - 53 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 59 of 65



true and accurate picture of the Fund’s business and operations, as alleged herein. Before and during

the time of Lead Plaintiffs’ purchases of SVXY shares, the ProShares Defendants issued materially

false and misleading statements and omitted material facts necessary to make the ProShares

Defendants’ statements not false or misleading, causing the prices of SVXY shares to be artificially

inflated. Lead Plaintiffs purchased SVXY shares at those artificially inflated prices, causing them to

suffer damages as complained of herein.

       E.      Applicability of Presumption of Reliance: Fraud-on-the-Market
               Doctrine

       177.    At all relevant times, the market for SVXY shares was an efficient market for the

following reasons, among others:

               (a)     SVXY shares met the requirements for listing, and were listed and actively

traded on the NYSE Arca, a highly efficient and automated market;

               (b)     according to the Trust’s Form 10-K for its fiscal year 2017, filed on March 1,

2018, the Fund sold over 52.5 million SVXY shares in 2017 alone, demonstrating a very active and

broad market for SVXY shares;

               (c)     as a regulated issuer, the Trust filed periodic public reports with the SEC;

               (d)     the ProShares Defendants regularly communicated with public investors via

established market communication mechanisms, including the regular dissemination of press

releases on national circuits of major newswire services, the Internet and other wide-ranging public

disclosures; and

               (e)     unexpected material news about the Fund was rapidly reflected in and

incorporated into the price of the Fund’s shares.

       178.    As a result of the foregoing, the market for SVXY shares promptly digested current

information regarding the Fund from publicly available sources and reflected such information in the

                                                - 54 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 60 of 65



price of SVXY shares. Under these circumstances, a presumption of reliance applies to Lead

Plaintiffs’ purchases of Fund shares.

        179.      A presumption of reliance is also appropriate in this action under the Supreme Court’s

holding in Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because Lead Plaintiffs’

claims are based, in significant part, on the ProShares Defendants’ material omissions. Because this

action involves the ProShares Defendants’ failure to disclose material adverse information regarding

the Fund’s business and operations, positive proof of reliance is not a prerequisite to recovery. All

that is necessary is that the facts withheld be material in the sense that a reasonable investor might

have considered them important in making investment decisions. Given the importance of the

ProShares Defendants’ material misstatements and omissions set forth above, that requirement is

satisfied here.

        F.        No Safe Harbor

        180.      The ProShares Defendants’ false or misleading statements alleged to be actionable

herein were not forward-looking statements (“FLS”), or were not identified as such by the ProShares

Defendants, but rather, were statements of historical and present fact, and thus did not fall within any

“Safe Harbor.”

        181.      The ProShares Defendants are also liable for any false or misleading FLS pleaded

because, at the time each FLS was made, the speaker knew the FLS was false or misleading and the

FLS was authorized and/or approved by an executive officer of the Trust or the Sponsor who knew

that the FLS was false. Further, none of the historic or present tense statements made by the

ProShares Defendants were assumptions underlying or relating to any plan, projection or statement

of future economic performance, as they were not stated to be such assumptions underlying or

relating to any projection or statement of future economic performance when made.


                                                  - 55 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 61 of 65



IX.    1934 ACT COUNTS

                                            COUNT III

                     For Violation of §10(b) of the 1934 Act and Rule 10b-5
                               Against the ProShares Defendants

       182.    Lead Plaintiffs incorporate herein ¶¶1-142 and ¶¶158-181 by reference.

       183.    The Trust, the Sponsor and the Individual Defendants disseminated or approved the

false or misleading statements specified above, which they knew or recklessly disregarded were

misleading in that they contained misrepresentations and failed to disclose material facts necessary

in order to make the statements made, in light of the circumstances under which they were made, not

misleading.

       184.    These defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

               (a)     Employed devices, schemes and artifices to defraud;

               (b)     Made untrue statements of material fact or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they were

made, not misleading; or

               (c)     Engaged in acts, practices, and a course of business that operated as a fraud or

deceit upon Lead Plaintiffs and Class members in connection with their purchases of SVXY shares.

       185.    Lead Plaintiffs have suffered damages in that, in reliance on the integrity of the

market, Lead Plaintiffs paid artificially inflated prices for SVXY shares. Lead Plaintiffs would not

have purchased SVXY shares at the price paid, or at all, if Lead Plaintiffs had been aware that the

market price had been artificially and falsely inflated by the ProShares Defendants’ misleading

statements.

       186.    As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiffs and

the Class suffered damages in connection with their purchases of SVXY shares.


                                                - 56 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 62 of 65



                                            COUNT IV

                             For Violation of §20(a) of the 1934 Act
                               Against the ProShares Defendants

       187.    Lead Plaintiffs incorporate herein ¶¶1-142 and ¶¶158-186 by reference.

       188.    The ProShares Defendants were control persons within the meaning of §20(a) of the

1934 Act.

       189.    By virtue of their high-level positions, and their ownership and contractual rights,

participation in and/or awareness of the Trust’s operations and/or intimate knowledge of the false

and misleading statements filed by the Trust with the SEC and disseminated to the investing public,

the Sponsor and the Individual Defendants had the power to influence and control and did influence

and control, directly or indirectly, the decision-making of the Trust, including the content and

dissemination of the various statements Lead Plaintiffs contend are false and misleading. The

Sponsor and the Individual Defendants were provided with, or had, unlimited access to copies of the

Trust’s reports, public filings, and other statements alleged by Lead Plaintiffs to be misleading

before and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected. The Trust and the Sponsor, meanwhile,

controlled the Individual Defendants and all of their employees.

X.     PRAYER FOR RELIEF

       WHEREFORE, Lead Plaintiffs pray for relief and judgment, as follows:

       A.      Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure, certifying Lead Plaintiffs as class representatives, and designating Lead

Counsel as Class Counsel;




                                                - 57 -
        Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 63 of 65



       B.      Awarding Lead Plaintiffs and the other members of the Class compensatory damages

at an amount to be determined at trial, together with pre-judgment and post-judgment interest

thereon;

       C.      Awarding Lead Plaintiffs and the other members of the Class their reasonable costs

and expenses incurred in this litigation, including attorneys’ fees, accountants’ and experts’ fees, and

other costs and disbursements; and

       D.      Awarding such other and further relief as the Court may deem just and proper.

                                          JURY DEMAND

       Lead Plaintiffs hereby demand a trial by jury.

DATED: June 21, 2019                            ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                SAMUEL H. RUDMAN
                                                DAVID A. ROSENFELD
                                                ERIN W. BOARDMAN
                                                LINDSAY LA MARCA

                                                               /s/ Erin W. Boardman
                                                              ERIN W. BOARDMAN

                                                58 South Service Road, Suite 200
                                                Melville, NY 11747
                                                Telephone: 631/367-7100
                                                631/367-1173 (fax)
                                                srudman@rgrdlaw.com
                                                drosenfeld@rgrdlaw.com
                                                eboardman@rgrdlaw.com
                                                llamarca@rgrdlaw.com

                                                HAGENS BERMAN SOBOL SHAPIRO LLP
                                                KARL BARTH
                                                1301 Second Avenue, Suite 2000
                                                Seattle, WA 98101
                                                Telephone: 206/623-7292
                                                206/623-0594 (fax)
                                                karlb@hbsslaw.com




                                                 - 58 -
Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 64 of 65




                             HAGENS BERMAN SOBOL SHAPIRO LLP
                             REED R. KATHREIN
                             LUCAS GILMORE
                             715 Hearst Avenue, Suite 202
                             Berkeley, CA 94710
                             Telephone: 510/725-3000
                             510/725-3001 (fax)
                             reed@hbsslaw.com
                             lucasg@hbsslaw.com

                             Lead Counsel for Lead Plaintiffs




                             - 59 -
       Case 1:19-cv-00886-DLC Document 132 Filed 06/21/19 Page 65 of 65



                                  CERTIFICATE OF SERVICE

       I, Erin W. Boardman, hereby certify that on June 21, 2019, I authorized a true and correct

copy of the foregoing document to be electronically filed with the Clerk of the Court using the

CM/ECF system, which will send notification of such public filing to all counsel registered to receive

such notice.


                                                               /s/ Erin W. Boardman
                                                              ERIN W. BOARDMAN




                                                - 60 -
